Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of EGFR for exosome/biomarker and lectin for affinity capture agent in the reply filed on October 12, 2020 is acknowledged. Claim 1 is canceled. Claims 2-13 are pending.	Election was made without traverse in the reply filed on October 12, 2020. 
Upon reconsideration, the species election among “PSA”, “PSMA”, “FasL”, “MMP-9”, “galectin-3”, “CEA”, “c-Kit”, “EGFR”, “ErB2”, “IGFBP3”, “hK2”, “CA125” is withdrawn and the species election between lectin and antibody is withdrawn because the recited species can be found in the same reference, US7897356. Thus, the subject matter to the extent of antibody or fragment thereof and the subject matter to the extent of “PSA”, “PSMA”, “FasL”, “MMP-9”, “galectin-3”, “CEA”, “c-Kit”, “EGFR”, “ErB2”, “IGFBP3”, “hK2”, “CA125” and “beta-amyloid” are included and under examination in this office action. 
3.	Claims 2-13 are under examination with respect to “PSA”, “PSMA”, “FasL”, “MMP-9”, “galectin-3”, “CEA”, “c-Kit”, “EGFR”, “ErB2”, “IGFBP3”, “hK2”, “CA125” and “beta-amyloid”  for species of exosome/biomarker in this office action.




Specification
4.	The disclosure is objected to because of the following informalities: the US application Nos. 15/866780, 14790684, 14512129, 13351166 and 13131860 recited in paragraph [0001] of the instant specification were abandoned. Appropriate correction is required.

Claim Objections
5.	Claims 5, 7 and 9 are objected to because of the following informalities: The recitations “EGFR”, “KIT”, “ERB2”, “GNA”, “FasL”, “MMP-2”, “MMP-9”, “MHC I” and “PLAP” are not unique or common abbreviations in the art. Applicants are required to spell out “EGFR”, “KIT”, “ERB2”, “GNA”, “FasL”, “MMP-2”, “MMP-9”, “MHC I” and “PLAP” at the first usage. Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In addition, claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements/steps, and for omitting essential cooperative relationships of elements/steps, such omission amounting to a gap between the necessary elements/steps.  See MPEP § 2172.01. The omitted elements are: how to reduce the complexity of said sample as in claim 12 and how to competitive eluting the intact exosome as in claim 13. There is no cooperative relationships between elements/steps of how to reduce the complexity of said sample as in claim 12 because it is unclear as to what the complexity of the sample is and what materials can be used in order to reduce the claimed complexity.  There is no 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing what the complexity of the sample and how to reduce the complexity as in claim 12, and without knowing what the intact exosomes are, what to use in order to perform the step of competitive elution to elute the intact exosome as in claim 13, which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). There is no cooperative relationships between elements/steps of how to reduce the complexity of said sample as in claim 12 because it is unclear and not known as to what the complexity of the sample is and what materials can be used in order to reduce the claimed complexity.  

Claim Rejections - 35 USC § 112
8.	Claims 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 2-13 are drawn to a method of eluting intact exosomes from a biological sample, comprising: 
i. providing an affinity capture device comprising: 
	a processing chamber configured to receive the biological sample;

	a porous membrane;
ii. contacting the affinity capture device with the biological sample, wherein the porous membrane is configured to capture an exosome comprising a biomarker of EGFR (elected). 
iii. eluting the exosome by changing the pH, temperature, and/or ionic concentration of the environment of the captured exosome and affinity capture agent.  
The claims encompass eluting a genus of structurally and functionally undefined intact exosomes, using a genus of an affinity capture device comprising a genus of processing chamber configured to receive a biological sample and a genus of structurally and functionally undefined affinity capture agent including structurally and functionally undefined antibodies, and a genus of structurally and functionally undefined porous membrane configured to allow the biological sample disposed in the processing chamber and thereby capture the claimed exosomes. Claim 4 encompasses eluting a genus of structurally and functionally undefined cancer-associated exosomes. Claim 6 encompasses using a genus of structurally and functionally undefined antibodies or a genus of fragments thereof.  Claim 11 encompasses using undefined materials and steps to identify structurally and functionally undefined exosomes or using structurally and functionally undefined nucleic acid and structurally and functionally undefined proteins and fragments from the structurally and functionally undefined eluted exosomes. Claim 12 encompasses using a genus of undefined materials and steps to reduce undefined complexity of the sample. Claims 13 encompasses using a genus of 
The specification only describes the use of HEMOPURIFER® with affinity capture GNA cartridges to isolate or capture exosomes from ovarian patients and using 1X Laemmli sample buffer to elute the and recover the captured exosomes (examples 2-3, [0126]-[0129]), and the use of HEMOPURIFER® with affinity capture cartridges with the lectin-coupled substrate or the antibody-coupled affinity substrate wherein the antibody is an anti-PSA, anti-cathepsin D, anti-hK2, anti-AMACR, or an anti-galectin-3 antibody (example 6). In addition, the specification only teaches using SDS running buffer to extract plasma protein trapped by small GNA affinity matrix column (example 9B, [0200]), using TrisLS to isolate the bound HCV RNA captured by the HEMOPURIFER® with GNA affinity capture cartridge (example 10, [0205]) and using 1M -methylmannoside (AMM) in PBS to elute a model virus particle consisted of a 100nm diameter spherical fluorescent latex beads coated with yeast mannan that have been passed over a 0.5g GNA Chromosorb affinity matrix column in a 3cm3 column with a glass wool plug (example 11, [0208]-[0209]. Further, the specification only teaches a membrane formed by polysulfone, polyethersulfone, polyamides, polyimides, and cellulose acetate (see [0055]). However, the claims are not limited to using a specific affinity capture agent/device to capture a specific exosome and using a specific agents/pH, temperatures and/or ionic concentrations of the environment for the captured exosome and affinity capture agent to elute a specific captured exosome as set forth above but also encompass using a genus of structurally and functionally undefined affinity capture agent/device to capture a genus of structurally and 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming.  
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 

Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of affinity capture agents, intact exosomes, cancer-associated exosomes, exosomes with specific markers, undefined antibodies or undefined agents/steps, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 2-6 and 8-13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Klass et al. (U. S. Patent No. 7897356, issued Mar 1, 2011, priority Nov 13, 2008, as in IDS).
Claims 2-6 and 8-13 are drawn to a method of eluting intact exosomes from a biological sample, comprising: 
i. providing an affinity capture device comprising: a processing chamber configured to receive the biological sample; an affinity capture agent including lectin (elected) disposed within the processing chamber; and a porous membrane;
ii. contacting the affinity capture device with the biological sample, wherein the porous membrane is configured to capture an exosome comprising a biomarker of EGFR (elected). 
iii. eluting the exosome by changing the pH, temperature, and/or ionic concentration of the environment of the captured exosome and affinity capture agent.  

Klass et al. (US7897356) teaches a method of capturing and isolating cell-of-origin intact exosomes containing biomarkers including cancer biomarkers for treatment regiments or diagnosing disease stages in a subject, comprising: (a) providing a biological sample from a subject; (b) isolating cell-of-origin intact exosomes including cancer-derived exosomes from the biological sample from the affinity capture device by 
Klass teaches that an affinity capture agent or a binding agent is linked directly or indirectly immobilized on a solid surface or substrate including a membrane wherein the membrane includes diazotized membranes (paper or nylon), polyformaldehyde, cellulose, cellulose acetate, paper, coated beads or particles, other chromatographic materials… or nitrocellulose, resins, silica or silica-based materials, micro or nanostructured surfaces such as nucleic acid tiling arrays, nanotube, nanowire, or nanoparticulate decorated surfaces; or porous surfaces or gels such as methacrylates, acrylamides, sugar polymers, cellulose, silicates, or other fibrous or stranded polymers, which meets the limitations recited in claims 2 and 8 (see col. 19, line 10 to col.24, in particular). Klass teaches providing an affinity capture device as in claim 2 because Klass teaches using size exclusion chromatography, nanomembrane ultrafiltration, 
Klass teaches using size exclusion chromatography/microfluidic/nanofluidic device to isolate the cancer-derived exosomes “PSA”, “PSMA”, “FasL”, “MMP-9”, “galectin-3”, “CEA”, “c-Kit”, “EGFR”, “ErB2”, “IGFBP3”, “hK2”, “CA125” or by immunoabsorbent capture using a cancer specific antigen binding antibody to selectively isolate exosomes from specific cancer (see col.21-23, in particular).Klass also teaches eluting the exosome by changing the pH, temperature, and/or ionic 
Klass teaches different biological samples including blood, urine, saliva and cell culture sample as in claim 3 (see col.16, lines 20-39, table 1, in particular), different exosomes including cancer associated exosomes or exosomes having a specific maker including those recited in claims 5, 9 and 10 (see col.31-36; col. 117-, in particular), different affinity capture agent including a lectin or an antibody against a specific markers and cancer markers as in claim 6 (see col. 19, line 37 to col. 36, line 42, col. 20, line 20-48; col. 107, line 61-col. 109, line 63 in particular). 
Klass also teaches identifying the eluted exosomes by identifying a nucleic acid or protein or fragment of the eluted exosomes including using different detecting methods including microarray analysis, PCR (including PCR-based methods such as RT-PCR, qPCR and the like), hybridization with allele-specific probes, enzymatic mutation detection, ligation chain reaction (LCR), oligonucleotide ligation assay (OLA), flow-cytometric heteroduplex analysis, chemical cleavage of mismatches, mass spectrometry, nucleic acid sequencing, single strand conformation polymorphism (SSCP), denaturing gradient gel electrophoresis (DGGE), temperature gradient gel electrophoresis (TGGE), restriction fragment polymorphisms, serial analysis of gene expression (SAGE), or any combinations or by immunoblot, immunoprecipitation, ELISA, RIA, flow cytometry, or electron microscopy as in claim 10 (see col. 95, line 29 to col. 96, line 9; col. 46-83; col. 120, lines 14-col. 122, line 11; col. 131-135 , examples 4-13; col. 137-138, claims 1-25, in particular). 
.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klass et al. (US7897356, as in IDS) in view of Tullis (US7226429, issued June 5, 2007, priority Jan 17, 2003, as in IDS).
Klass is set forth above but fails to teach GNA as in claim 7 or a hollow fiber membrane as in claim 8 that is arranged as in figures 1-3. 
While Klass does not teach GNA as in claim 7 or explicitly teach that a hollow fiber membrane as in claim 8 is arranged as shown in instant figures 1-3, Tullis (US7226429) teach these limitations. In particular, Tullis (US7226429) teaches lectin/GNA/NPA/cyannovirin-affinity capture device wherein the lectin/GNA/NPA/cyannovirin is immobilized on a substrate including a porous membrane; and wherein the porous membrane is a porous hollow fiber membrane arranged as in instant figures 1-3 for affinity matrix to capture exosomes as in claims 7-8 (see abstract; figures 1-3; col. 6, lines 5-23; lines 26-36; col. 7, line 35-col. 9, examples 1-5; col. 12, claims 1-11, in particular). 
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results 



Conclusion

11.	NO CLAIM IS ALLOWED.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 26, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649